Citation Nr: 0506761	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetic neuropathy, 
bilateral upper and lower extremities, as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  






INTRODUCTION

The veteran had active service from June 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana.  The veteran appealed, and in June 
2004, the Board remanded the claim for additional 
development.  

The Board notes that in its June 2004 Remand, it framed the 
issue as "entitlement to service connection for diabetic 
neuropathy, bilateral upper and lower extremities, as 
secondary to the service-connected diabetes mellitus."  
However, in a rating decision, dated in November 2004, the RO 
granted service connection for carpal tunnel syndrome of the 
bilateral upper extremities.  Where the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 
Vet. App. 259 (1994).  The RO's November 2004 decision 
notified the veteran that its award was considered a full 
grant of the benefit sought on appeal.  The Board has 
therefore determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

The veteran does not have diabetic neuropathy, lower 
extremities, as a result of his service, or as secondary to 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran does not have diabetic neuropathy, lower 
extremities, as the result of disease or injury that was 
incurred during his active military service, or as a result 
of a service-connected condition.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC) and three supplemental 
statements of the case (SSOCs), informed the appellant of the 
relevant criteria.  In addition, in August 2002, the RO sent 
the veteran a letter notifying him of his and VA's respective 
duties to obtain evidence (hereinafter "VCAA notification 
letter").  This VCAA notification letter identified the 
information and evidence the RO would obtain and the 
information and evidence that the veteran was responsible to 
provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The letter informed 
him that VA would request service medical and/or personnel 
records as well as relevant records of treatment received at 
VA and other federal facilities.  See 38 C.F.R. § 3.159(c)(2) 
(2004).  He was also told that, provided certain criteria 
were met, VA would make reasonable efforts to help him to 
obtain relevant records necessary to substantiate his claim 
from any non-Federal sources.  See 38 C.F.R. § 3.159(c)(1) 
(2004).  The veteran was requested to identify all relevant 
treatment and to complete authorizations (VA Form 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
See also, duty to assist letter, dated in July 2004 (same).  
It therefore appears that the all elements required for 
proper notice under the VCAA, to include the "fourth 
element" as set forth in Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the veteran prior to the RO's decision that is the 
basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, VA and non-VA treatment 
records.  In this regard, the veteran has reported being in 
receipt of benefits from the Social Security Administration 
(SSA).  See veteran's statement, dated in June 1982.  
However, a July 2004 statement shows that the SSA reported 
that although the veteran had applied for benefits, he had 
never been awarded benefits.  Finally, the veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.  In this regard, the Board notes that in an 
Informal Hearing Presentation (IHP), dated in June 2004, it 
was argued that an opinion on the veteran's claim should be 
obtained from an independent medical expert (IME), see 
38 C.F.R. § 20.901(d) (2004), because private medical reports 
indicate that the claimed condition is related to the 
veteran's diabetes.  However, in June 2004, the Board 
remanded the claim for an etiological opinion.  This opinion, 
dated in September 2004, takes into account the veteran's 
medical history and pertinent treatment history.  The IHP 
does not allege a specific error of fact or law in this 
opinion, and the Board finds that the issue on appeal is not 
of such medical complexity or controversy that a remand for 
an IME's opinion is required.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that he has diabetic neuropathy, and that 
as service connection is in effect for diabetes, service 
connection should be granted as secondary to this condition.  

In July 2002, the veteran filed his claim.  In September 
2002, the RO denied the claim.  The veteran has appealed.  

Service connection is established when the evidence 
demonstrates that a particular injury or disease that results 
in a disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, neuropathy.  His separation 
examination report, dated in February 1971, shows that his 
neurological system was clinically evaluated as normal. 

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1978 and 2004.  This 
evidence includes VA outpatient treatment reports, dated in 
2001, which show that the veteran complained of numbness and 
tingling in the lower extremities.  These reports also show 
that the veteran reported that he had been disabled since 
1997 due to a back injury, and that he had a history of 
diabetes beginning in 2000, and a lumbar spine discectomy in 
1982, as well as degenerative disc and bone disease of the 
lumbar spine.  An August 2001 magnetic resonance imaging 
(MRI) of the lumbar spine notes advanced postoperative 
degenerative disc disease at L4-5 with similar changes at L3-
4, although not as severe.  An August 2002 computerized 
tomography (CT) scan for the lumbar spine notes "marked 
compromise of the spinal canal and the dural sac behind the 
body of L4."  An August 2002 X-ray report for the lumbar 
spine notes status post laminectomy in the lower lumbar spine 
with narrowed disc spaces at both levels.  

A VA electromyography (EMG) report, dated in January 2002, 
contains conclusions that included right median 
mononeuropathy "consistent with carpal tunnel syndrome," 
right tibial axonal neuropathy, right ulnar axonal sensory 
neuropathy, right sural sensory neuropathy, and "no definite 
electrophysiologic evidence of generalized peripheral 
neuropathy despite mild decrease in motor conduction 
velocities.  This may suggest early signs of demyelinating 
process."  

A VA diabetes mellitus examination report, dated in January 
2002, notes a history of diabetes mellitus, type II, since 
November 2000, chronic low back pain since 1980, peripheral 
dysthesias for two years, and status post lumbosacral surgery 
since 1982.  He stated that he had not worked since 1997 and 
that he was on Workmen's' Compensation.  The diagnoses 
included "diabetes mellitus, type II, 2000," right tibial 
axonal neuropathy, and right sural sensory neuropathy.  

A VA diabetes mellitus examination report, dated in August 
2002, shows that the veteran reported a history of diabetes 
that was first diagnosed in November 2000, a history of 
chronic low back pain secondary to lumbar spondylosis with a 
failed disc surgery in1980 (another part of the report 
indicates that the veteran's back surgery was in 1982), and 
that he retired on Workmen's Compensation in 1997 due to his 
back disorder.  The report notes the veteran's medical 
history, as well as the results of the veteran's January 2002 
VA EMG report.  The examiner stated that, "it is not at 
least as likely as not that the veteran's numbness in his 
hands and feet is at this point due to his diabetes 
mellitus."  The examiner further stated that, "Although his 
diabetes has been taken into consideration and the 
possibility of an existing neuropathy is considered in his 
treatment and management, none of his physicians including 
the neurologist and his primary care physician have 
definitively stated that the veteran has diabetic 
neuropathy."  

Reports from Louisiana State University Health Sciences 
Center (LSU), dated between November and December of 2003, 
show that the veteran sought an opinion on the etiology of 
his neuropathy.  A November 2003 report shows that the 
physician indicated that he would review the veteran's 
records and offer an opinion in two weeks.  A December 2003 
report stated that EMG results were discussed with Dr. Jaxec 
in neurology and that they appeared to suggest mononeuritis 
multiplex, consistent with diabetic neuropathy.  

In September 2004, pursuant to the instructions in the 
Board's June 2004 remand, the RO scheduled the veteran for a 
VA neurological examination in order to determine whether the 
veteran currently suffers from diabetic neuropathy.  

A VA examination report, dated in September 2004, shows that 
the veteran reported that he injured his back at work in 1997 
when he fell off of the back of a truck.  He stated that he 
has had numbness of the lower extremities since his fall, and 
that he was receiving Workmen's Compensation.  The diagnoses 
were bilateral carpal tunnel syndrome and status post lumbar 
discectomy.  The examiner stated, "It is this examiner's 
opinion that the veteran's peripheral neuropathy of the both 
lower extremities is not as likely as not related to his type 
II diabetes mellitus."  The examiner's explanation noted the 
following: the veteran's hemoglobin A1C's were all normal; 
his blood glucose has remained within the normal range with 
only rarely elevated blood glucose falling within the minimal 
diagnostic classification of type II diabetes; the veteran 
has not had diabetes for a long time nor has he had poorly 
controlled diabetes; the numbness associated with his back 
condition is the etiology of his peripheral neuropathy of the 
lower extremities.  

To the extent that the veteran may have intended to present a 
claim on a direct basis, his service medical records do not 
show any treatment for neuropathy symptoms, or diagnosis of 
neuropathy.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  In addition, the 
earliest evidence relevant to the claimed disability is dated 
in 2000.  This is approximately 29 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant has neuropathy as a result of any injury 
or disease incurred during his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis, and that the claim must be 
denied.  See 38 C.F.R. § 3.303. 

However, the primary argument advanced by the veteran is that 
his neuropathy is "diabetic neuropathy," i.e., that it is 
secondary to his service-connected diabetes.  In this regard, 
in a decision, dated in July 2001, the RO granted service 
connection for diabetes, evaluated as 20 percent disabling.  

The Board finds that this claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  Here, the Board finds that 
the September 2004 opinion of the VA neurologist is highly 
probative evidence that the veteran does not have diabetic 
neuropathy at this time.  In this report, the neurologist 
specifically ruled out diabetic neuropathy.  His opinion was 
based on an examination of the veteran, as well as a review 
of the complete medical record.  The neurologist noted the 
results of the veteran's January 2002 ENG study, and he 
provided a rationalized explanation for his conclusion that 
the veteran does not have diabetic neuropathy.  The 
neurologist's explanation included discussion of the 
veteran's "hemoglobin A1C" results, as well as his blood 
glucose levels.  The neurologist also noted that the veteran 
has not had diabetes for a long time nor has he had poorly 
controlled diabetes.  The neurologist essentially stated that 
the veteran's peripheral neuropathy of the lower extremities 
is the result of his back condition.  Service connection is 
not currently in effect for a back condition.  The Board 
further notes that the September 2004 VA neurologist's 
opinion is consistent with the examiner's conclusion in the 
August 2002 VA diabetes mellitus examination report.  In 
addition, the factual basis of the September 2004 VA 
neurologist's opinion is supported by the other evidence of 
record, which indicates that the veteran is receiving 
Workmen's Compensation for a low back injury, with associated 
low back surgery.  There is also X-ray, MRI and CT scan 
evidence, dated between 2001 and 2002, which shows that the 
veteran has significant pathology of the low spine.  The 
claim must therefore be denied.  

In reaching this decision, the Board has considered the 
notations of diabetic neuropathy in the claims files.  
However, all of these notations suffer from one or more 
significant defects, to include not being shown to have been 
based on a review of the complete claims files.  See e.g., 
September 2002 VA progress note (containing a diagnosis of 
diabetic neuropathy).  In this regard, the December 2003 LSU 
report (which states that the veteran's test results "appear 
to suggest mononeuritis multiplex, consistent with diabetic 
neuropathy") is not shown to have been based on a review of 
the claims files, nor is it accompanied by a detailed 
explanation, to include a discussion as to why the veteran's 
low back injury is not the cause of his symptoms.  In 
addition, some of the notations are equivocal in their terms.  
See e.g., June 2002 VA treatment record (containing an 
assessment of history of carpal tunnel syndrome with possible 
diabetic neuropathy (emphasis added)).  Accordingly, the 
Board finds that the preponderance of the evidence indicates 
that the veteran's neuropathy is not diabetic in nature, 
i.e., it is not due to, nor was it aggravated by, his service 
connected condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board has considered the veteran's written testimony 
submitted in support of the arguments that he has diabetic 
neuropathy that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service, or a service-connected condition.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements. Accordingly, 
the veteran's claim for service connection must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetic neuropathy is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


